Citation Nr: 0414109	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  99-08 701 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a right knee 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a left knee 
disability.

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a low back 
disability.

4.  Entitlement to service connection for a right hip 
disability.

5.  Entitlement to service connection for residuals of a 
tonsillectomy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
December 1945. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 RO decision.  In January 2002, 
the Board remanded the veteran's claims to the RO for further 
evidentiary development.  

By an August 2003 RO decision, service connection for 
bilateral hearing loss was granted; this decision constitutes 
a full grant of benefits on appeal; as such, this matter is 
no longer before the Board.

In 1998 and 1999, the veteran asserted there was clear and 
unmistakable error (CUE) in an October 1986 RO decision that 
denied the veteran's claims of service connection for right 
and left knee disabilities.  In a May 1990 Board decision, 
the veteran's claims of service connection for arthritis of 
the knees were again denied.  The May 1990 Board decision 
subsumes the October 1986 RO decision, thereby rendering the 
aforementioned CUE claim moot.  Smith v. Brown, 35 F.3d 1516 
(Fed. Cir. 1994).  More discussion of this matter follows.



FINDINGS OF FACT
 
1.  By a June 1990 RO decision, the veteran's application to 
reopen claims of service connection for arthritis of the 
right and left knees was denied; the veteran was informed of 
the adverse decision and of his appellate rights and he did 
not timely perfect an appeal of this decision.

2.  Evidence received since the June 1990 decision is not 
cumulative and is so significant that it must be considered 
in order to fairly decide the merits of the claims of service 
connection for a right knee disability and a left knee 
disability.

3.  Any right knee problems in service were acute and 
transitory; arthritis was not manifest within one year of 
separation from service; and any current right knee problems 
are not related to a disease or injury in service.

4.  Any current left knee problems are not related to a 
disease or injury in service; arthritis of the left knee was 
not manifest within one year of separation from service.

5.  Any current right hip problems are not related to a 
disease or injury in service.

6.  The veteran does not have any current residuals of a 
tonsillectomy. 


CONCLUSIONS OF LAW

1.  The June 1990 RO decision that denied the veteran's 
application to reopen a claim of service connection for 
arthritis of the right knee is final; evidence received into 
the record since the final June 1990 rating decision is new 
and material, and the claim is reopened.  38 U.S.C.A. §§ 
5103, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  The June 1990 RO decision that the denied the veteran's 
application to reopen a claim of service connection for 
arthritis of the left knee is final; evidence received into 
the record since the final June 1990 rating decision is new 
and material, and the claim is reopened.  38 U.S.C.A. §§ 
5103, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  A right knee disability was not incurred in or aggravated 
by service; arthritis of the right knee may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).

4.  A left disability was not incurred in or aggravated by 
service; arthritis of the left knee may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

5.  A right hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

6.  Residuals of a tonsillectomy were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from December 1940 to 
December 1945.

The veteran's December 1940 enlistment examination shows that 
he had a normal spine and extremities.  

In October 1941, the veteran reported having sustained an 
injury about three months earlier when he slipped and fell on 
his right knee.  He reported he had experienced right knee 
problems ever since including pain and swelling.  In November 
1941, medical records continue to show that the right knee 
was tender and swollen.  In December 1941, the veteran 
continued to have swelling of the right knee, and fluid was 
extracted.  A record reflects the impression of traumatic 
arthritis; however, the effected area was not specified.  It 
was noted that his knee was still swollen in spite of heat 
application and use of salicylates. 

A January 1942 record reflects that his chief complaint was 
right knee pain.  The diagnosis was chronic arthritis of the 
right knee.  Another January 1942 record shows that the 
veteran had stiffness, pain, and swelling of the right knee 
since September 1941.  

A February 1942 record shows that the veteran's tonsils were 
small, scarred, and a bit dusky.  There was no pus expressed.  
A few days later, he underwent a tonsillectomy.  Immediately 
thereafter, his condition was described as good.  About a 
week after the tonsillectomy it was noted that he was healing 
normally.  

A February 1942 service medical record shows that the 
veteran's left leg was normal.  His right leg was slightly 
swollen about the knee with a little fine crepitation on 
motion, slight limitation of flexion, and a slight amount of 
fluid beneath the patella.  The impression was arthritis, 
chronic infection.  X-rays of the knees were ordered.  It was 
later noted that his diagnosis was changed to chronic 
arthritis of the right knee, as the condition was recurrent.  

In March 1942, it was noted that the veteran's progress 
(regarding his right knee) was good.  At the end of March 
1942, it was noted he was doing very well with only slight 
soreness in the knee.
 
An April 1942 service medical record shows that the veteran 
was admitted from the Naval Hospital with a diagnosis of 
chronic arthritis of the right knee.  Following an 
examination, it was noted that all joints were negative aside 
from the right knee, which had a little bursal thickening 
just below the patella.  It was also noted that the action of 
all the joints, including the right knee, was normal and 
painless.  Later in April 1942, it was noted that there was 
steady improvement, and the movement of the right knee was 
practically normal.  It was noted he was doing light work.  

A December 1945 discharge examination report shows the 
veteran had a history of illness consisting of the usual 
childhood diseases as well as arthritis of right leg and hip 
in 1941.  On evaluation, the veteran had normal spine and 
extremities.  

By a January 1946 RO decision, service connection for 
arthritis was denied.  He was notified of the decision by a 
February 1946 letter. 

Private medical records dated in 1982, to include a June 1982 
record, show that the veteran reported a history of a problem 
with his left knee.  It was noted that he had been having 
increasing stiffness and some swelling for about a month.  It 
was noted he had hopped off his "Cat" a couple of weeks ago 
and had twisted his left knee with a fairly sudden onset of 
pain and swelling.  It was noted that he had an arthritic 
process for a while and had pain and generalized stiffness 
all over.  X-rays were noted as showing significant 
degenerative changes although he had some cartilage joint 
space left.  

In an October 1986 RO decision, claims of service connection 
for left and right disabilities were denied. 

In October 1986, a VA medical record shows that the veteran 
was hospitalized for several days for treatment of 
diverticulitis.  During the course of the hospitalization, it 
was noted he had a Baker's cyst of the left knee, which was 
old.  X-rays of the left knee showed severe degenerative 
changes with narrowing of the median joint space and of the 
lateral portion of the patellofemoral space. 

In a June 1987 letter, the veteran related he had sustained a 
primary injury to his left knee joint in November 1941 in a 
fall from a ladder aboard the U.S.S. Maryland and was 
subsequently admitted to the U.S. Naval Hospital Navy Yard in 
Pearl Harbor that month.  He said he had recurrent difficulty 
with his left knee and had received treatment for such.

In a January 1990 statement, J.D.B., M.D., indicated that the 
veteran had asked him to confirm that he had sustained some 
type of knee injury while at Pearl Harbor in 1941.  It was 
noted that there was no reason to doubt the veracity of the 
veteran's injury.  It was noted that traumatic injuries to 
the knee at a relatively young age can lead to arthritic 
changes at a later date.  Dr. J.D.B. indicated he would 
certainly support the feeling that there was some 
relationship between his current problems and service. 

In a May 1990 Board decision, it was determined that new and 
material evidence had not been submitted to reopen claims of 
service connection for left and right knee disabilities. 

In a June 1990 RO decision, the veteran's application to 
reopen claims of service connection for arthritis of the 
knees was denied.  Evidence submitted since this decision was 
rendered is summarized below.

Additional service medical records were submitted, including 
a November 1941 Medical Survey from the U.S. Naval Hospital 
in Pearl Harbor.  This record shows that the veteran had been 
hospitalized during active duty for treatment of his right 
knee problems.  Symptoms included warmth and swelling of the 
right knee.  It was also reported that fluid had been 
aspirated from his knee.  X-rays were noted as negative for 
bone or joint pathology.  It was recommended that he receive 
further treatment in excess of 30 days.  A January 1942 
Medical Survey reflects that he began to have stiffness, 
pain, and swelling of the right knee in September 1941.  It 
was noted that since then his arthritis had cleared up to a 
great extent and no other focal infection had been found.  

Private medical records from the 1980s show treatment of knee 
problems.  

An October 1989 private medical record reflects that the 
veteran underwent total knee arthroplasty on the left side.  
The preoperative diagnosis was degenerative arthritis of the 
left knee. 

In a January 1998 statement, M.R.R., M.D., indicated that he 
was evaluating the veteran at the request of VA.  It was 
noted that a review of the veteran's medical records had been 
made, and an examination of the veteran had been conducted.  
It was noted that the veteran had injured himself (his knees 
and hands) during service when he fell down a ladder and 
landed on both his knees and hands.  It was reported he was 
treated at Mare Island and Pearl Harbor and had been 
hospitalized for a period of time.  He reported having 
current bilateral knee problems as well as hip pain with the 
right being worse than the left.  Following an examination, 
it was opined that there was no evidence to support service 
connection for the veteran's complaints.  With regard to the 
right hip, it was noted he did not complain of any problems 
(during service).  It was noted he fell and hit his knees and 
back during service and had not undergone surgical treatment 
for the knee (during service) which would help substantiate a 
post-traumatic arthritis developing in both knees.  It was 
noted he had sustained contusions of the knees (at that time) 
but there was no evidence that would suggest that 
osteoarthritis of the knees would develop as a result.  He 
had several areas of calcification in the synovial tissues 
all of which were consistent with a spondylitic type process 
and not a widespread disease, and not a condition due to 
trauma.  It was opined that the veteran had a degenerative 
process rather than post-traumatic changes. 

In a September 1998 statement, J.D.B., M.D., reported that he 
had a knee injury while at Pearl Harbor in 1941.  It was 
noted that the veteran could be consulted to provide the 
specifics of that injury but it sounded significant enough 
that it could lead to arthritic changes in the knee joint 
which have subsequently lead to his need for knee joint 
replacement on the right knee.  

At a May 1999 RO hearing, the veteran testified that during 
service, he slipped on a wet ladder, and hurt his knees.  He 
said he was treated and hospitalized for an extended period.  
He said he continued to have knee problems today and had 
undergone a knee replacement in the past. 

In a May 1999 statement, a fellow serviceman indicated that 
he remembers that the veteran slipped down a wet ladder 
aboard ship and had to be carried to Marine quarters for 
treatment.  He said the veteran was unable to walk and had 
hurt his legs in the fall.  

A June 2002 VA rheumatology examination report, which was 
prepared by Dr. G., shows that the claims file was reviewed.  
In addition, the veteran was interviewed and evaluated.  
During the course of the evaluation, the veteran reported 
that he fell while serving aboard the U.S.S. Maryland.  He 
said he sustained back and knee injuries.  About five to six 
months later, he said, he said he was hospitalized and he 
noticed he had swollen knees.  He said that he was never 
operated upon and does not remember any operative procedures 
like arthroscopy.  He also said that he previously had fluid 
aspirated from his knees.  He said that he had knee pain for 
his entire life.  In 1989, he said, he underwent knee 
replacement and got a prosthesis.  In 1991, his right knee 
was replaced.  The examiner noted that according the claims 
file, the veteran had sustained an injury to the right knee 
which caused effusion back in the 1940s.  It was noted that a 
tap (at that time) was inconclusive and that the diagnosis 
was most probably traumatic arthritis.  It was noted that it 
was difficult to ascertain the status of his knees as they 
were status post arthroplasty.  It was opined that it was 
more likely than not that such was due to age-related 
degenerative osteoarthritis.  It was noted that his hips were 
normal at this time. 

A June 2003 VA compensation examination report shows that the 
veteran reported that he had undergone a tonsillectomy at age 
22, while in the Marine Corps, and had not since had any 
problems.  Following an examination, the diagnoses included - 
a bilateral knee prosthesis, a normal examination of the hips 
aside from decreased range of motion on abduction, and a 
tonsillectomy with no residuals.  It was noted that the 
questions posed by the Board remand were previously answered 
by Dr. G and that no further opinions were to be offered.  

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The record shows that 
the veteran was properly notified of the January 1999 RO 
decision that denied his application to reopen claims of 
service connection for right and left knee disabilities and 
the claims of service connection for a right hip disability 
and residuals of a tonsillectomy.  The veteran was issued a 
statement of the case (SOC) (in April 1999), and supplemental 
statements of the case (SSOCs) (in April 2000 and August 
2003).  The Board concludes that the RO decision, SOC, SSOCs, 
and letters sent to the veteran over the years, particularly 
the July 2001 and March 2002 VCAA letters informed him of:  
why the evidence on file was insufficient to grant service 
connection; what evidence the record revealed; what VA was 
doing to develop the claim; and what information and evidence 
was needed to substantiate his claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was for the most part 
informed to submit everything he had with regard to his 
claims.  Finally, it is noted the VCAA letter was issued 
following the adverse decision; however, given that VA's duty 
to notify and assist have been fully met, there is no 
prejudice.  Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  The Court has clearly established that the 
issuance of documents, incorrectly timed, is not fatal.  
Archbold v. Brown, 9 Vet. App. 124 (1996).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The veteran has essentially indicated that all 
relevant records are on file.  It is also noted that the 
veteran was provided VA examinations in 2002 and 2003 which 
address the nature and etiology of his current disabilities.  
Given the present circumstances, the Board finds that VA has 
done everything reasonably possible to assist the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claims.

General Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
for arthritis will be presumed if manifest to a compensable 
level within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 
488 (1997).  Finally, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

It is unclear if the representative has raised the issue of 
consideration of 38 U.S.C.A. § 1154 for the orthopedic or 
tonsil disability claims as distinct from the hearing loss 
claim.  The Board has reviewed the record and finds that the 
veteran has repeatedly noted that his injuries in service 
predated the war and that attack on Pearl Harbor.  Thus, the 
provisions of 38 U.S.C.A. § 1154 are inapplicable.

Application to Reopen

By a June 1990 rating decision, the RO denied the veteran's 
application to reopen claims of service connection for right 
and left knee disabilities.  Although the veteran was 
properly notified of the decision, and of his procedural and 
appellate rights, he did not perfect an appeal within the 
applicable time period.  Thus, the decision is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c).

The veteran later filed an application to reopen his claim of 
service connection.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Pursuant to 38 C.F.R. § 3.156(a), "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It has been emphasized that, 
while not every piece of new evidence is "material," some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not eventually 
convince VA to alter its prior adverse decision.  See Hodge 
v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996) (overruled on other grounds); see also 
Hickson v. West, 12 Vet. App. 247, 251 (1999).

Right Knee Disability

It is noted that the last final decision regarding the 
veteran's claim of service connection for a right knee 
disability was rendered in June 1990.  When the RO denied the 
claim it considered, among other things, the veteran's 
service medical records, and VA and private medical records.  
The veteran's service medical records show that he sustained 
injury in a fall and presented for treatment of right knee 
pain and swelling several months later.  He was variously 
diagnosed as having arthritis of the right knee and as having 
an infection of the right knee.  On separation examination, 
performed in December 1945, it was noted that the veteran had 
a history of arthritis of the right leg.  On evaluation, 
however, his extremities were normal.  

The first post-service indication of right knee problems was 
in the 1980s, several decades after service.  The diagnoses 
included degenerative changes of the right knee.  A January 
1990 opinion from Dr. J.D.B. is to the effect that, in 
general, traumatic injuries of the knee at a young age can 
lead to arthritic changes later in life.  Dr. J.D.B. said he 
had no reason to doubt the veteran's allegation of injuring 
his knee in service, and stated that he agreed that there was 
some relationship between the veteran's current knee problems 
and service. 
 
Evidence submitted since the June 1990 RO decision includes 
additional service medical records including a November 1941 
Medical Survey from the U.S. Naval Hospital in Pearl Harbor.  
This record shows that the veteran was treated for right knee 
problems during active duty.  Symptoms included warmth and 
swelling of the right knee.  It was also reported that fluid 
had been aspirated from his knee.  It was recommended that he 
receive further treatment in excess of 30 days.  A January 
1942 Medical Survey reflects that he began to have stiffness, 
pain, and swelling of the right knee in September 1941.  It 
was noted that his arthritis had cleared up to a great extent 
since then.  

In addition, another opinion from Dr. J.D.B, rendered in a 
September 1998 statement was received after the June 1990 RO 
decision.  This statement is to the effect that the veteran's 
inservice injury was significant enough that it could lead to 
arthritic changes in the knee joint which could subsequently 
lead to knee joint replacement.  

Neither the September 1998 opinion from Dr. J.D.B., nor the 
medical survey records from the U.S. Naval Hospital were 
previously before VA.  Further, this evidence bears directly 
and substantially upon the specific matter under 
consideration, and in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Notably, the 
September 1998 opinion cures the prior evidentiary defect in 
that a current disability linked to service is demonstrated.  
Accordingly, the claim is reopened.  38 C.F.R. § 3.156.  The 
application to reopen a claim of service connection for a 
right knee disability is granted.

Now that the claim has been reopened, the Board may address 
the claim of service connection for a right knee disability 
on the merits.

Again, as previously mentioned, the veteran received 
treatment for right knee problems during active duty, 
beginning in either September or October 1941.  Specifically, 
the records reflect a history that the veteran slipped, fell 
and landed on his right knee.  His symptoms included pain and 
swelling, and he was variously diagnosed as having chronic 
arthritis and a chronic arthritis infection.  Notably, 
arthritis was never indicated on X-ray studies during the 
course of service.  In fact, X-rays contemporaneous with 
active service did not reveal any bony or joint pathology of 
the right knee.  A January 1942 Medical Survey noted that 
that veteran's arthritis had cleared up to a great extent.  
In March 1942, it was noted that his condition was good and 
that he only had slight soreness of the right knee.  In April 
1942, it was noted that he had a little bursal thickening 
just below the patella.  It was also noted that the action of 
all joints, including the right knee, was normal and 
painless.  Later that month, it was noted he had made steady 
improvement and the movement was practically normal.  
Thereafter, the record is silent for any right knee 
complaints, treatment or diagnoses in 1943,1944, and 1945.

On separation examination in December 1945, it was noted that 
he had a history of arthritis of the right leg.  On 
evaluation, however, his extremities (including his right 
knee) were deemed normal.

There is no evidence of arthritis of the right knee within 
one year of his service separation.  The first post-service 
medical evidence of knee problems is in 1980s, decades after 
service discharge.  Evidence at that time showed degenerative 
changes.  Thereafter, the veteran is consistently noted as 
having a chronic right knee disability which has been 
consistently diagnosed as arthritis.

There are various etiological opinions on file.  In 
statements submitted in January 1990 and September 1998, Dr. 
J.D.B. noted the veteran's allegation of an inservice 
traumatic injury.  Dr. J.D.B. generally opined that a 
traumatic injury could lead to later arthritic changes.  He 
said he was supportive of the veteran's claim that there was 
a relationship between the veteran's current right knee 
problems and his inservice injury. 

Other opinions include a January 1998 statement from Dr. 
M.R.R. which is to the effect that there was no evidence to 
support service connection for the veteran's right knee 
disability.  It was opined that the veteran had a 
degenerative process not post-traumatic changes of the right 
knee.  He explained his conclusion and stated that the 
radiographic evidence was consistent with a spondylitic-type 
process which is inconsistent with trauma. 

In a June 2002 VA rheumatologic compensation examination 
report, Dr. G. indicated that the veteran had sustained a 
right knee injury in service.  It was noted that it was 
difficult to ascertain the condition of the veteran's knees.  
It was ultimately concluded, however, that it was more likely 
than not that the veteran's right knee disability was due to 
age-related degenerative osteoarthritis.  In a June 2003 VA 
compensation report, a VA examiner indicated that Dr. G. had 
previously addressed the etiological questions at issue. 

The Board finds that the opinion rendered in the June 2002 VA 
examination report and a definitive January 1998 statement 
from Dr. M.R.R., both of which discount an etiological 
relationship between a right injury in service and his 
current right knee disability, have tremendous probative 
value.  These opinions were based not only on an examination 
of the veteran but also a thorough and comprehensive review 
of the medical history.   
 
Conversely, it is unclear what the basis of Dr. J.D.B.'s 
opinion is.  The opinion is for the most part generic, 
suggesting that trauma could cause later arthritic changes.  
It was noted that the veteran had reported a history of 
having sustained a significant right knee injury in service, 
and it was pointed out that the veteran should be consulted 
to determine the specifics of his injury.  It is clear that 
Dr. J.D.B. based his opinion solely on what the veteran 
reported to him regarding the nature and severity of his 
initial injury.  Dr. J.D.B.'s opinion does not appear to be 
based on a through review of the claims folder in conjunction 
with an interview and evaluation of the veteran.  The Board 
does not dispute that the veteran injured his right knee in 
service ; the record clearly demonstrates that.  After a 
period of treatment, however, his condition resolved.  Again, 
it is noted that a 1942 Medical Survey shows that his 
problems had for the most part cleared up.  After early 1942 
to 1945, there is no evidence of continued right knee 
problems.  Notably, on separation examination in December 
1945, his extremities were evaluated as normal.  It is 
concluded that Dr. J.D.B.'s opinion is of limited probative 
value as it was not based on a review of important medical 
history, to include the veteran's service medical records.

The Board has considered the veteran's testimony and numerous 
statements which are to the effect that he injured his knee 
in service.  The veteran's report of an inservice knee injury 
is corroborated by the service medical records on file.  The 
veteran is certainly competent to relate the symptoms he 
experienced in service, including right knee pain and 
swelling.  On issues of medical fact, either diagnosis or 
causation, however, his opinion is not competent.  The 
competent medical evidence on file which discounts a link is 
afforded more probative value.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Left Knee Disability 

Evidence reviewed at the time of the June 1990 RO decision 
includes service medical records (1940-1945) which do not 
establish any inservice evidence of left knee problems.  In 
fact at the time of the entrance and separation examinations, 
his extremities were noted as normal.  

Post-service medical evidence shows that the veteran was 
treated for left knee problems in the early 1980s, several 
decades after service separation.  Evidence at this time 
shows that the veteran reported having experienced left knee 
problems after twisting his left knee in 1982.  (He did not 
report a history of having injured his left knee in service.)  
Later in October 1986, a record shows that the veteran was 
noted as having a Baker's cyst of the left knee which was old 
as well as degenerative changes of the left knee.  

In a January 1990 statement, Dr. J.D.B. generally indicated 
that he would support the notion that there was some 
relationship between the veteran's current knee problems and 
service. 

Evidence submitted since the June 1990 RO decision includes a 
September 1998 statement from Dr. J.D.B. which generally 
reflects the opinion that the veteran injured his knee in 
service and that trauma could lead to arthritic changes.  
Other medical evidence on file, to include VA medical 
records, shows that the veteran has been consistently 
diagnosed as having a left knee arthritis.  Finally, VA 
examinations in 2002 and 2003, generally reflect a current 
disability.  Specifically, the 2002 report reflects the 
opinion that the veteran had age-related degenerative 
osteoarthritis not traumatic arthritis.  None of the 
aforementioned evidence was previously before the RO; as 
such, it is new.  Further, it is material evidence as it 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened.  38 C.F.R. § 3.156.  The application to reopen a 
claim of service connection for a left knee disability is 
granted.

Now, the Board will consider the claim of service connection 
for a left knee disability on the merits.

It is again noted that the veteran's service medical records 
are entirely silent for left knee complaints, diagnoses or 
treatment.  There is no evidence of arthritis within one year 
of his service discharge.  In fact, the first medical 
evidence of left knee problems is in the 1980s, several 
decades after active duty.  Evidence from the 1980s onward 
generally reflect a diagnosis of arthritis.  

More recent medical evidence includes various etiological 
opinions.  In a January 1998 statement, M.R.R., M.D., 
indicated, following a review of the claims folder that there 
was no evidence to suggest that osteoarthritis of the knees 
would result from his inservice injury.  It was noted that 
the radiographic evidence suggested a widespread disease and 
not residual trauma.  

The veteran also underwent VA examinations in 2002 and 2003.  
In 2002, it was noted that it was more likely than not that 
the veteran had age-related degenerative osteoarthritis.  In 
2003, a VA examiner essentially indicated that the 2002 
opinion was full and complete and needed no further 
clarification.  

In sum, the most probative medical evidence on file 
establishes that the veteran's left knee disability began 
many years after service, and is not etiologically related to 
a disease or injury therein.	

The veteran's own contentions are acknowledged.  He reports 
that he hurt his left knee in an inservice fall off of a 
ladder.  Based upon the documentation on file it is possible 
that his fall resulted in trauma to more than just the right 
knee.  While the veteran is competent to testify as to the 
symptomatology he experienced during service and currently, 
without medical expertise or training, he is not competent to 
offer a medical opinion as to whether he has a current 
disability to include the diagnosis or causation of such.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to render medical opinions).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Right Hip

A review of the veteran's service medical records including 
his entrance examination report performed in 1940 reflects 
that his extremities were normal.  There was no evidence of 
right hip problems during service.  There is no X-ray 
evidence of right hip problems, including arthritis.  His 
discharge examination, dated in December 1945, curiously 
reflects a history of right hip arthritis.  On examination, 
however, his extremities were deemed normal.  

There is no evidence of right hip arthritis within one year 
of his service discharge.

In a January 1999 statement, M.R.R., M.D., indicated that the 
veteran had not complained of any right hip problems during 
his evaluation; and a right hip disability was not diagnosed.  
On VA examination in June 2002, it was noted that his hips 
were normal.  On a June 2003 VA examination, it was noted 
that there was a normal examination of the hips aside from 
decreased range of motion on abduction.  A chronic right hip 
disease or injury was not diagnosed.

In sum, the first evidence of any right hip problems comes in 
2003, decades after service.  Further, a right hip disease or 
injury was not diagnosed, instead, it was noted that he had 
decreased abduction.  Even assuming the veteran does have a 
current chronic right hip disability, there is still no 
evidence linking such to an injury or disease in service.  
Accordingly, the claim must be denied. 

The veteran's own contentions are acknowledged.  He reports 
that he hurt his hip in an inservice fall off of a ladder; 
and such statements of inservice trauma may be credible.  The 
veteran is certainly competent to testify as to the 
symptomatology he experienced during service and currently; 
however, without medical expertise or training, he is not 
competent to offer a medical opinion as to whether he has a 
current disability to include the diagnosis or causation of 
such.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to render medical opinions).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Tonsillectomy

Pertinent law and regulations specifically limits entitlement 
to service connection to disability resulting from disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Court has stated 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held that "[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

It is noted that medical evidence on file establishes that 
the veteran underwent a tonsillectomy during service in 1942.  
Immediately thereafter, it was noted his condition was good.  
There is no evidence of complaints, treatment or diagnoses 
relating to his tonsillectomy during the remainder of his 
active duty.  Further, there is no evidence of residual 
tonsillectomy problems after service.  Notably, he underwent 
a VA examination in June 2003, at which time he reported that 
he had not had any problems since his inservice 
tonsillectomy.  Following an examination, it was determined 
that there were no residuals of a tonsillectomy. 

Because there is no evidence of a current and competent 
diagnosis of chronic residuals of a tonsillectomy which is 
related to a disease or injury in service, the claim of 
service connection must be denied.  Brammer, supra; Rabideau, 
supra. 

The veteran's own contentions are acknowledged.  He contends 
that he underwent a tonsillectomy during service in the 1940s 
and currently has residuals of such.  While the veteran is 
competent to testify as to the symptomatology he has 
experienced over the years, including the nature of his 
treatment to some extent, without medical expertise or 
training, he is not competent to offer a medical opinion as 
to whether he has a current disability to include the 
diagnosis or causation of such.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (laypersons are not competent to render 
medical opinions).  The Board concludes that medical evidence 
disclosing a complete lack of residuals are more competent, 
reliable, and credible than his nonspecific statements 
regarding the existence of residuals. 
 
The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable. 


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for residuals of a right 
hip disability is denied.

Entitlement to service connection for status-post 
tonsillectomy is denied.


REMAND 

In statements received at the RO in 1998 and 1999, the 
veteran indicated that there was CUE in an October 1986 RO 
decision that denied service connection for a low back 
disability.  The RO has not adjudicated this issue.  The 
veteran's current application to reopen a claim of service 
connection for a low back disability is inextricably 
intertwined with the raised claim for CUE.  The CUE claim 
must be adjudicated by the RO prior to appellate review of 
the application to reopen.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

The issue of whether CUE exists in the 
October 1986 denial of service connection 
for a low back disability must be 
adjudicated.  If the claim is denied, the 
veteran and his representative should be 
notified of the determination and of the 
right to appeal.  If the veteran does not 
complete a timely appeal regarding the 
CUE issue, the RO should return the case 
to the Board for further appellate 
consideration of his claim of service 
connection for a low back disability.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court Of Appeals For Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



